On the 17th day of December, 1930, a judgment was rendered in the trial court, and thereafter the defendants filed motion to vacate the said judgment, and on the 13th day of February, 1935, the court entered its order vacating and setting aside said judgment, from which plaintiff appeals.
Although a case-made was served upon the defendants in error, the same was never settled *Page 512 
and signed by the judge, nor is it stipulated that the same is a true and correct case-made. The appeal is therefore by transcript.
This court has many times held that motion and the rulings made thereon are no part of the record unless incorporated in a case-made or bill of exceptions and presented to this court. Hill v. Okla. Life Ins. Co., 173 Okla. 472, 50 P.2d 320; First National Bank v. McIntosh, 113 Okla. 15, 237 P. 460; Lamb v. Young, 24 Okla. 614, 104 P. 335; Exchange Nat. Bank v. Merritt, 108 Okla. 184, 235 P. 180; Whitaker v. Chestnut,65 Okla. 122, 165 P. 160. The motion to vacate and the order thereon therefore are not before this court.
The appeal is therefore dismissed.
McNEILL, C. J., and RILEY, BUSBY, CORN, and GIBSON, JJ., concur.